Title: From Alexander Hamilton to Henry Marchant, 29 June 1792
From: Hamilton, Alexander
To: Marchant, Henry


Treasury DepartmentJune 29th 1792
Sir
The Bank of the United States have agreed to undertake the payment of the salaries of the public Officers, and the details of an arrangement for that purpose will be adjusted prior to the expiration of the next quarter.
On the point of the quantum of compensation to the District Judge of Rhode Island, I could not with propriety say any thing, as it is a matter entirely foreign to my department. As an individual, I must always wish liberal allowances to the Judiciary, as of great importance to their independence, and consequently to the well administering of Justice.
With respectful consideration,   I have the honor to be,   Sir, Your Obed Servant
Alexander Hamilton
Henry Marchant Esq.Judge of the District Court,Rhode Island.
